DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office action responsive to the reply filed on 11/18/2021.

Claims 1, 3 and 4 have been amended. 
Claims 5-7 were added. 
Claims 1-7 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brenizer (US Patent No. 1,298,875).
Regarding claim 1, Brenizer discloses a clip, comprising: 
an insertion piece to be inserted into a valley defined by forming a folded portion formed by folding a corner of a stack of a plurality of paper pieces (see annotated Fig. 4 and Fig. 5); 
a front-side clamping piece to be brought into contact with a paper piece portion on a front side with respect to the valley (see annotated Fig. 4 and Fig. 5); and 
a back-side clamping piece to be brought into contact with a paper piece portion on a back side with respect to the valley (see annotated Fig. 4 and Fig. 5), 

the clip further comprises at least one of 
a first crossing portion between the back-side clamping piece and the insertion piece (see annotated Fig. 4), or 
a second crossing portion between the front-side clamping piece and the insertion piece (see annotated Fig. 4).  
Regarding claim 6, Brenizer discloses, wherein the clip comprises the first crossing portion between the back-side clamping piece and the insertion piece, and the back-side clamping piece and the insertion piece are configured to, at the first crossing portion, contact and pressurize the plurality of paper pieces when the plurality of paper pieces is inserted between the back-side clamping piece and the insertion piece (see annotated Fig. 4 and Fig. 5).  
Regarding claim 7, Brenizer discloses, wherein the clip further comprises the second crossing portion between the front-side clamping piece and the insertion piece, and the front-side clamping piece and the insertion piece are configured to, at the second crossing portion, contact and pressurize the plurality of paper pieces when the plurality of paper pieces is inserted between the front-side clamping piece and the insertion piece (see annotated Fig. 4 and Fig. 5).   

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirzel (US Patent No. 5,214,825).
Regarding claim 4, Hirzel discloses a clip, comprising: 
an insertion piece to be inserted into a valley defined by forming a folded portion formed by folding a corner of a stack of a plurality of paper pieces (see annotated Fig. 12); 

a back-side clamping piece to be brought into contact with a paper piece portion on a back side with respect to the valley (see annotated Fig. 12), 
wherein the insertion piece, the front-side clamping piece, and the back-side clamping piece are elastically and integrally formed so that the paper piece portion on the front side and the paper piece portion on the back side with respect to the valley are clamped between the front-side clamping piece and the insertion piece and between the insertion piece and the back-side clamping piece, respectively, and both of the paper piece portion on the front side and the paper piece portion on the back side with respect to the valley are clamped between the front-side clamping piece and the back-side clamping piece (see annotated Fig. 12),
wherein the clip further comprises a base end portion, the insertion piece, the front-side clamping piece, and the back-side clamping piece are formed as three clip pieces extending from the base end portion, and an entirety of the clip is planar when the clip is not in use (see annotated Fig. 12 and Fig. 13).  

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto  (JP3,114,399  cited by applicant).
Regarding claim 5, Matsumoto discloses a clip, comprising: 
an insertion piece to be inserted into a valley defined by forming a folded portion formed by folding a corner of a stack of a plurality of paper pieces (see annotated Fig. 1); 
a front-side clamping piece to be brought into contact with a paper piece portion on a front side with respect to the valley (see annotated Fig. 1); and 
a back-side clamping piece to be brought into contact with a paper piece portion on a back side with respect to the valley (see annotated Fig. 1), 
wherein the insertion piece, the front-side clamping piece, and the back-side clamping piece are elastically and integrally formed so that the paper piece portion on the front side and the paper piece portion on the back side with respect to the valley are clamped between the front-side clamping piece and the insertion piece and between the insertion piece and the back-side clamping piece, respectively, and both of the paper 
wherein the clip further comprises a base end portion, the insertion piece, the front-side clamping piece, and the back-side clamping piece are formed as three clip pieces extending from the base end portion (see annotated Fig. 1), and 
at least two of the three clip pieces overlap each other in a thickness direction of the clip (see annotated Fig. 1).  

    PNG
    media_image1.png
    385
    611
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    276
    570
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    533
    689
    media_image3.png
    Greyscale



Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE

Claim 3 is allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring the 
a first crossing portion configured to allow paper pieces inserted between the back-side clamping piece and the insertion piece to be brought into contact with and pressurized between the back-side clamping piece and the insertion piece; or 
a second crossing portion configured to allow paper pieces inserted between the front- side clamping piece and the insertion piece to be brought into contact with and pressurized between the front-side clamping piece and the insertion piece.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see pages 6 and 7, filed 11/18/2021, with respect to the rejection(s) of claim 1 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brenizer (US Patent No. 1,298,875).
Applicant’s arguments, see page 7, with respect to the rejection(s) of claim 4 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hirzel (US Patent No. 5,214,825).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677